Citation Nr: 1003631	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1970 until 
November 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In March 2009, the Board remanded the case to the agency of 
original jurisdiction for additional evidentiary development.  
Such development was accomplished and the case is now 
properly before the Board.


FINDINGS OF FACT

1.  A respiratory disorder, to include asbestosis, was not 
manifest during service and is not attributable to service.

2.  Chronic acquired psychiatric disorder was not manifest 
during service, and is not attributable to service.

3.  In service psychiatric manifestations were acute and 
resolved without residuals.


CONCLUSIONS OF LAW

1.  Respiratory disorder, to include asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in August 2007 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the division 
of responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims was 
readjudicated with the issuance of a supplemental statement 
of the case in November 2009.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of private treatment.  Furthermore, the 
Veteran was afforded VA examinations in April 2009 in which 
the examiners were provided the Veteran's claims file for 
review, took down the Veteran's history, considered private 
medical evidence, and reached conclusions based on their 
examinations that are consistent with the record.  The 
examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the -Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
asbestosis and for an acquired psychiatric disorder.  
Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.

As an initial matter, the Board notes that the Veteran has 
not alleged that the either of the claimed disabilities were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

1.  Respiratory Disorder, to Include Asbestosis

VA guidelines for considering compensation claims based on 
exposure to asbestos provide that the latency period varies 
from 10 to 45 years between first exposure and development of 
the disease.  Also of significance is that an asbestos-
related disease can develop from brief exposure to asbestos 
or from being a bystander.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.

The Veteran's service treatment records reflect that in June 
1972 he reported a sore throat and on evaluation his lungs 
were clear.  In September 1972, posterior-anterior x-ray 
imaging of the Veteran's chest showed no significant 
abnormalities.  A separation examination in October 1974 
showed that the Veteran's lungs were normal and he reported 
that he had never coughed up blood, he had no asthma, no 
shortness of breath, no chronic cough, and had no pain or 
pressure in his chest.

Following separation in November 1974, the Veteran underwent 
examination for National Guard enlistment in November 1988.  
At that time the Veteran's lungs were normal and he again 
reported that he had never coughed up blood, he had no 
asthma, no shortness of breath, no chronic cough, and had no 
pain or pressure in his chest.

In March 2001, a private physician evaluated lateral and 
posterior-anterior radiographs.  The physician noted 
bilateral interstitial fibrotic changes consistent with 
asbestosis in a patient who had had an adequate exposure 
history and latent period.

In April 2009 the Veteran underwent VA examination.  During 
the examination, the Veteran endorsed an occupational history 
which included working as a longshoreman and as an insulator.  
He stated that since the 1970s, he had had pneumonia yearly, 
but that he had never been hospitalized for the condition.  
In considering the March 2001 findings above, the examiner 
attempted to verify that the private physician was a "B 
Reader."  The  B Reader Program was established by the 
National Institute of Occupational Safety and Health (NIOSH) 
to ensure competency in radiographic reading by evaluating 
the ability of readers to classify a test set of radiographs, 
thereby creating and maintaining a pool of qualified readers 
having the skills and ability to provide accurate and precise 
evaluation of chest radiographs.  The VA examiner noted that 
the Veteran's private physician was not among those listed by 
NIOSH as a certified B Reader.  A review of chest x-ray 
imaging showed normal heart size, no acute airspace 
consolidation, no evidence of significant pulmonary fibrosis 
and no pleural effusion.  The examiner concluded that the 
Veteran did not have asbestosis.

An April 2009 pulmonary diagnostic study included spirometry 
and showed no definite obstruction.  Lung volumes were within 
normal limits.  Diffusing capacity was moderately reduced and 
the differential for isolated reduction in diffusing capacity 
included anemia, pulmonary vascular disease, early emphysema, 
early interstitial lung disease.

The Board has evaluated the statements of the Veteran and 
statements submitted by others on the Veteran's behalf 
detailing his exposure to jet fuel and the use of asbestos 
lined equipment, including fire-retardant suits and gloves.  
The Board has also taken into consideration a submitted 
article from 1997 suggesting a link between jet fuel and 
nerve damage.  Furthermore, it is conceded that the Veteran 
was exposed to jet fuel during service.

The Board has been presented with competing competent 
evidence regarding the question of what, if any, active 
disease process exists within the Veteran's lungs.  In 
considering the evidence, it is noted that the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, we find the opinion rendered by the VA examiner 
in April 2009 to be more probative than the private opinion 
offered in March 2003.  In so finding the Board notes that in 
contrast to the VA examiner, the private examiner did not 
review the Veteran's claims file before rendering an opinion.  
Review of the Veteran's claims file in this case is crucial 
as it includes information relating to the Veteran's 
exposures both during and following service.  The Board 
further notes that the March 2001 opinion is not, in fact, a 
definitive opinion, but merely states that imaging of the 
Veteran's lungs was consistent with asbestosis-induced 
bilateral interstitial fibrotic changes in a person who had 
an adequate exposure history and latent period.

In this case, the more probative evidence of record indicates 
that the Veteran does not have asbestosis.  While the Veteran 
has reported difficulty breathing, the more probative 
evidence establishes that he does not have asbestos-related 
pathology.  Clearly there is a conflict in the evidence of 
record.  Although each examiner is competent, the Board 
concludes that the opinion of the private examiner is less 
probative.  There is no indication that the private examiner 
is a recognized B reader, and therefore he is less skilled in 
interpreting the relevant diagnostic imaging and his opinions 
are of lessened probative weight.  As noted by the Court, it 
is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

With regard to the Veteran's claim to have suffered from 
annual bouts of pneumonia since the 1970s, this statement is 
vague and of little probative value.  Specifically, assuming 
the Veteran is claiming that such pneumonia began during 
service, the Board finds contemporary, in-service, records 
showing clear lungs to be more probative than the Veteran's 
current recollection of yearly pneumonia.  Based on the 
evidence, the Board concludes that the Veteran did not suffer 
from a respiratory disorder during service.

In conclusion, the Veteran does not suffer from a respiratory 
disorder or an asbestos-related disability.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Acquired Psychiatric Disorder

Service treatment records show that in January 1971 the 
Veteran was admitted to an emergency room in an acutely 
agitated and grossly psychotic state.  The record reflects 
that the Veteran had been drinking heavily and reported 
having been pushed and threatened.  A psychiatrist evaluated 
the Veteran as being in an acute paranoid psychotic state.  
He was seen at the same hospital two days later, and at that 
time his sensorium had cleared and the symptoms present on 
admission had completely remised.  The Veteran was diagnosed 
with a severe, acute situational reaction.  On separation 
examination in October 1974, the Veteran was psychiatrically 
normal and he reported no depression or excessive worry, and 
no nervous troubles of any sort.

The Veteran separated in November 1974.  On National Guard 
enlistment examination in November 1988, the Veteran was 
psychiatrically normal.  He reported no depression or 
excessive worry, and no nervous troubles of any sort.  He 
reported one hospitalization for alcohol-related treatment 
from December 1981 through January 1982.

In April 2009, the Veteran underwent VA examination.  The 
examiner noted that in recounting his service history, the 
Veteran did not report hospitalization in January 1971.  The 
Veteran also indicated that since separation he had not been 
hospitalized or presented to an emergency room for any 
psychiatric reason.  He further stated that he did not think 
that he needs mental health treatment.  The examiner reviewed 
the report of a Dr. D.M. who stated that neuropsychological 
testing was consistent with cortical dysfunction, likely 
related to vascular disease, and that a diagnosis of 
Alzheimer's disease was very unlikely at this time.  Dr. D.M. 
did note mild symptoms of depression, with no anxiety or 
change in personality or behavior suggestive of frontal lobe 
dysfunction.  The Veteran reported to the examiner that his 
mood, most of the time, was "happy go lucky, peachy cream."  
He stated that he did not feel that he had any psychological 
or emotional problems.  Through he did report mild memory 
problems, these were consistent with memory problems 
secondary to a cardiovascular accident reported during his 
neuropsychological evaluation in 2005.  The Veteran had no 
symptoms of panic attacks, mania, impulsivity, psychosis or 
obsessive compulsive disorder.  Objectively, the examiner 
noted that the Veteran had no significant abnormalities in 
his gait.  He was cooperative during the examination and made 
appropriate eye contact.  The Veteran's thoughts were logical 
and goal directed with no evidence of hallucinations or 
delusions.  His speech was of normal rate and volume and his 
mood was euthymic.  By diagnosis the Veteran had no clinical 
disorder, and no psychosocial or environmental problems.  The 
examiner stated that the Veteran did not report clinically 
significant symptoms that warranted a psychiatric diagnosis.

Where an appellant establishes that he suffered from a 
"chronic" disorder that was incurred during his military 
service, any manifestation of it at a later date represents a 
service-connected disability for which service connection is 
due unless those manifestations are clearly attributable to 
intervening causes.  Brannon v. Derwinski, 1 Vet. App. 314, 315 
(1991).  
 In this case, the Veteran was diagnosed as being in a 
paranoid psychotic state.  38 U.S.C.A. 1101 defines psychosis 
as a "chronic" disease.  However, the Board is led to 
conclude that the in-service findings of the Veteran being in 
a "grossly psychotic state" and having a situational 
reaction, were, as described at the time, "acute," and 
resolved without residuals.  Regardless, even if a psychosis 
is regarded as a chronic disease, the law requires the 
existence of a current disability.  38 U.S.C.A. §§ 1110, 
1131.

In light of the finding of an acute disorder during service 
and the normal examinations at separation and on National 
Guard enlistment, chronicity and continuity may be 
legitimately questioned.  In this case, neither chronicity 
nor continuity may be established by the evidence of record.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1992).  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16 (1991).

The appellant has failed to produce evidence, medical or 
otherwise, that would tend showing a presently existing 
disability stemming from in-service diagnoses of paranoid 
psychotic state or acute situational reaction.  In fact, the 
post service evidence tends to establish that he does not 
have a current disability or a psychiatric disability at any 
point during this appeal period.  His own assertions are 
vague and far less probative than the medical evidence.  The 
Veteran is not entitled to a benefit simply because he had a 
disease or injury while on active service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In conclusion, the Veteran does not currently suffer from a 
current or chronic psychiatric disability due to disease or 
injury, and the preponderance of the evidence is against the 
claim.  As there is no doubt to be resolved, the claim is 
denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER


Service connection for asbestosis is denied.

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


